Case 2:20-cv-06582-RSWL-GJS Document 21 Filed 03/29/21 Page 1 of 1 Page ID #:66


                                                                                 JS-6
  1
  2
  3
  4
  5
  6
  7
  8                        UNITED STATES DISTRICT COURT
  9                      CENTRAL DISTRICT OF CALIFORNIA
 10
 11 PAMELA KLISURES,              )                 Case No. 2:20-cv-06582 RSWL (GJSx)
                                  )
 12            Plaintiff,         )                 ORDER GRANTING
                                  )                 STIPULATION FOR DISMISSAL
 13        vs.                    )                 OF ENTIRE ACTION WITH
                                  )                 PREJUDICE
 14   THE PRUDENTIAL INSURANCE    )
      COMPANY OF AMERICA; and,    )
 15   NATIONAL SURGICAL HOSPITALS )                 Judge: Hon. Ronald S.W. Lew
      OF AMERICA, INC. LONG TERM  )
 16   DISABILITY PLAN,            )
                                  )
 17            Defendants.        )
                                  )
 18
 19        Based upon the stipulation of the parties and for good cause shown,
 20        IT IS HEREBY ORDERED that this action, Case No. 2:20-cv-06582 RSWL
 21 (GJSx), is dismissed in its entirety as to all defendants, with prejudice.
 22        IT IS HEREBY FURTHER ORDERED that each party shall bear its own
 23 attorneys’ fees and costs in this matter.
 24        IT IS SO ORDERED.
 25
 26 Dated: March 29, 2021                       /S/ RONALD S.W. LEW
                                                _______________________________
                                                HON. RONALD S.W. LEW
 27                                             UNITED STATES DISTRICT JUDGE
 28
                                                1
